 
Execution Copy
 
AMENDMENT NO. 2 TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
 
AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
February [__], 2012 (this “Amendment”), by and among CT LEGACY CAYMAN, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands and CT LEGACY JPM SPV, LLC, a Delaware limited liability company,
as sellers (collectively, the “Sellers”), CT LEGACY ASSET, LLC, a Delaware
limited liability company (the “Guarantor”) and JPMORGAN CHASE FUNDING INC., as
buyer (“Buyer”).
 
RECITALS
 
WHEREAS, Sellers andBuyer have entered intothat certain Amended and Restated
Master Repurchase Agreement, dated as of March 31, 2011 as amended by that
certain Joinder No. 1 and Amendment No. 1 to Amended and Restated Master
Repurchase Agreement, dated as of September 30, 2011 (as may be further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings specified therefor in the Repurchase Agreement;
 
WHEREAS, Sellers and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Sellers and Buyer
agree as follows:
 
SECTION 1.  Amendments to Repurchase Agreement.
 
(a)      Article 2 of the Repurchase Agreement is hereby modified by adding the
following new defined term “JPMCB Purchased Assets”:
 
“JPMCB Purchased Assets” shall have the meaning specified in Article 10(y) of
this Agreement.
 
(b)      Article 2 of the Repurchase Agreement is hereby modified by deleting
clause (i) of the defined term “Applicable Spread” in its entirety and inserting
the following in lieu thereof:
 
(i)      with respect to each Purchased Asset and so long as no Event of Default
shall have occurred and be continuing, the incremental per annum rate of five
hundred fifty (550) basis points; provided, however, that (a) such incremental
per annum rate shall be increased by fifty (50) basis points if, as of June 30,
2012, the aggregate Repurchase Price of all Purchased Assets plus the aggregate
repurchase price of all JPMCB Purchased Assets exceeds an amount equal to
$90,000,000 and (b) such incremental per annum rate shall be increased by fifty
(50) basis points if, as of December 31, 2012, the aggregate Repurchase Price of
all Purchased Assets plus the aggregate repurchase price of all JPMCB Purchased
Assets exceeds an amount equal to $60,000,000; and
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      Article 2 of the Repurchase Agreement is hereby modified by deleting
the defined term “Facility Amount” in its entirety and inserting the following
in lieu thereof:
 
“Facility  Amount” shall mean, with respect to this Agreement and the JPMCB
Agreement in the aggregate, $[123,977,075].
 
(a)      Section 3 of the Repurchase Agreement is hereby modified by deleting
the first sentence of Section 3(f) and replacing it in its entirety with the
following:
 
On the Termination Date (including any Early Repurchase Date) for any
Transaction, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Assets being repurchased and any Income in
respect thereof received by Buyer (and not previously credited or transferred
to, or applied to the obligations of, Seller pursuant to Article 4 of this
Agreement) against the simultaneous transfer of the Repurchase Price to an
account of Buyer.Buyer shall cooperate with Seller in good faith to execute any
reasonably required revocations of Redirection Letters prepared by Seller with
respect to such Purchased Assets, it being understood for the avoidance of doubt
that Buyer shall not have any responsibility to prepare, deliver or otherwise
administer any such revocations.
 
(b)      Sections 9(l), (m) and (n) of the Repurchase Agreement are hereby
modified by amended and restated in their entirety to read as follows:
 
(l) from and after December 31, 2012, and through and including June 29, 2013,
permit the aggregate Repurchase Price of all Purchased Assets plus the aggregate
repurchase price of all JPMCB Purchased Assets to exceed an amount equal to
$100,000,000;
 
(m)           from and after June 30, 2013, and through and including December
30, 2013, permit the aggregate Repurchase Price of all Purchased Assets plus the
aggregate repurchase price of all JPMCB Purchased Assets to exceed an amount
equal to $80,000,000;
 
(n)           from and after December 31, 2013, and through and including
December 14, 2014 (which is the day prior to the Maturity Date), permit the
aggregate Repurchase Price of all Purchased Assets plus the aggregate repurchase
price of all JPMCB Purchased Assets to exceed an amount equal to $40,000,000;
 
(c)      Article 10 of the Repurchase Agreement is hereby modified by inserting
the following as new Sections 10(x) and (y):
 
(x)           Seller shall provide written notice to Buyer within one (1)
Business Day of the receipt of any capital contributions of any kind or binding
commitments thereof.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(y)           If at any time the Seller receives any capital contributions of
any kind,  it shall (within three (3) Business Days of receipt) (i) make a
payment of some or all of such amount to Buyer to reduce the Repurchase Price of
one or more Purchased Assets and/or the repurchase price of one or more
purchased assets related to the JPMCF Repurchase Agreement (the “JPMCF Purchased
Assets”) and/or (ii) deliver a certification to Buyer that Seller will use all
of such received capital contribution not paid pursuant to clause (i) above
either to (A) make protective advances with respect to one or more Purchased
Assets and/or JPMCF Purchased Assets or (B) make capital contributions in
respect of CNL Hotel JV, LLC.  Payments made to Buyer pursuant to subparagraph
(i) above shall be applied in the order of priority set forth in Article 4;
provided, however, that the Buyer shall apply such payments to reduce the
Repurchase Price of one or more Purchased Assets and/or the repurchase price of
one or more JPMCF Purchased Assets in its sole and absolute discretion.
 
SECTION 2.  Conditions Precedent.  This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which (1) all the representations and
warranties made by Sellers in this Amendment are true and correct and (2) Buyer
shall have received:
 
(a)      this Amendment, executed and delivered by a duly authorized officer of
each of Sellers and Buyer; and
 
(b)      for the account of Buyer, payment and reimbursement for all of Buyer’s
corresponding costs and expenses incurred in connection with this Amendment, all
prior amendments and modifications to the Repurchase Agreement, any other
documents prepared in connection herewith and therewith and the transactions
contemplated hereby and thereby.
 
SECTION 3.  Representations and Warranties.  On and as of the date first above
written, each of the Sellers hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Documents on its part to be observed or performed, (b) no Default or Event of
Default under the Repurchase Agreement has occurred and is continuing, and
(c) no Seller has any, and each hereby waives all, defenses, rights of setoff,
claims, counterclaims or causes of action of any kind or description against the
Buyer arising under or in respect of the Repurchase Agreement or any other
Repurchase Document.  Each Seller hereby confirms and reaffirms the
representations and warranties contained in the Repurchase Agreement and all of
the other Repurchase Documents(unless any such representation or warranty
relates solely to an earlier date, then as of such earlier date).
 
SECTION 4.  Binding Effect; No Partnership.  The provisions of the Repurchase
Documents and this Joinder and Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.
 
SECTION 5.  Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its respective terms; provided,
however, that upon the Amendment Effective Date, all references in the
Repurchase Agreement to the “Transaction Documents” shall be deemed to include,
in any event, this Amendment.  Each reference to Repurchase Agreement in any of
the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
SECTION 6.  Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
 
SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES FOLLOW]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
SELLERS:
         
CT LEGACY JPM SPV, LLC, a Delaware limited liability
           
By:
/s/ Douglas Armer       Name:  Douglas Armer       Title:    Director  

     

 

 
CT LEGACY CAYMAN, LTD., anexempted company incorporated with limited liability
under the laws of the Cayman Islands
           
By:
/s/ Douglas Armer       Name:  Douglas Armer       Title:    Director  

     

 

 
GUARANTOR:
 
CT LEGACY ASSET, LLC, a Delaware limited liability company
           
By:
/s/ Douglas Armer       Name:  Douglas Armer       Title:    Director  

 
Signature Page to Amendment No. 2 to JPMCFAmended and Restated Master Repurchase
Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE FUNDING INC.., as Buyer
           
By:
/s/ Kunal K. Singh       Name:  Kunal K. Singh       Title:    Vice President  

 
Signature Page to Amendment No. 2 to JPMCFAmended and Restated Master Repurchase
Agreement

